*808Concur-—■ Capozzoli, J. P., McGivern, Nunez and Kupferman, JJ.; McNally, J., dissents in the following memorandum: I dissent and vote to reverse and order a new trial under constraint of People v. Zabrocky (26 N Y 2d 530). Prior to the hearing, counsel requested a copy of the minutes of the prospective Huntley hearing. The court denied the motion. The District Attorney, conceding the error, argues that it was harmless. In People v. Zabroeky (supra, p. 536) the Court of Appeals said: “The People, conceding that appellants were denied this fundamental right [a copy of the minutes of the suppression hearing], have asked us to hold that the denial was harmless because in their view the minutes would have been of limited use. We cannot see any merit in this contention, because the use to which a requested transcript might have been put is irrelevant.”